             Case 2:20-cv-06393-RBS Document 27 Filed 07/09/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 MARTHA JULIA HIDALGO                            :
 VILLAFANE, Individually, as Executor            : CIVIL ACTION NO.: 2:20-cv-06393-RBS
 and as Personal Representative of the Estate    :
 of Martha Erika Alonso Hidalgo,                 :
                                                 :
 MA. GUADALUPE NANCY CANALES                     :
 ELIZALDE, Individually, as Executor and         :
 as Personal Representative of the Estate of     :
 Marco Antonio Tavera Romero,                    :
                                                 :
 LOURDES FRANCISCA MENDOZA                       :
 HERNANDEZ, Individually and as                  :
 Executor and as Personal Representative of      :
 the Estate of Hector Baltazar Mendoza,          :
                                                 :
         v.                                      :
                                                 :
 AGUSTAWESTLAND PHILDELPHIA                      :
 CORPORATION                                     :
                                                 :
         and                                     :
                                                 :
 LEONARDO S.p.A.                                 :
                                                 :


 SUGGESTION OF DEATH AND UNCONTESTED MOTION TO SUBSTITE PARTIES

        Juan Carlos Alonso Hidalgo and Florentino Alonso Hidalgo, in their capacities as the co-

executors and personal representatives of the Estate of Martha Erika Alonso Hidalgo, and through

their undersigned counsel, respectfully submit this Suggestion of Death and Motion to Substitute

Parties. In support thereof, movants show as follows:

        1.       Decedent Martha Erika Alonso Hidalgo was one of several people killed as a result

of the December 24, 2018 helicopter crash giving rise to this wrongful death product liability

litigation.




                                                 1
            Case 2:20-cv-06393-RBS Document 27 Filed 07/09/21 Page 2 of 4




       2.       This action was filed on December 21, 2020. At that time, Martha Julia Hidalgo

Villafane was the duly appointed executor and personal representative of the Estate of Martha

Erika Alonso Hidalgo.

       3.       Plaintiff Martha Julia Hidalgo Villafane died on February 15, 2021.

       4.       On May 17, 2021, the Notary of the State of Puebla, Mexico appointed Juan Carlos

Alonso Hidalgo and Florentino Alonso Hidalgo as co-executors of the Estate of Martha Julia

Hidalgo Villafane.

       5.       In addition, on May 17, 2021, the Notary of the State of Puebla, Mexico appointed

Juan Carlos Alonso Hidalgo and Florentino Alonso Hidalgo as co-executors of the Estate of

Martha Erika Alonso Hidalgo.

       6.       On June 29, 2021, Juan Carlos Alonso Hidalgo and Florentino Alonso Hidalgo

were recognized as foreign fiduciaries of the Estate of Martha Erika Alonso Hidalgo and Estate of

Martha Julia Hidalgo Villafane by the Register of Wills in Philadelphia County, Pennsylvania.

       7.       In their representative capacities of the Estate of Martha Erika Alonso Hidalgo,

Juan Carlos Alonso Hidalgo and Florentino Alonso Hidalgo have retained undersigned counsel to

continue as their counsel in this matter.

       8.       Pursuant to Fed. R. Civ. P. 25(a)(1), Juan Carlos Alonso Hidalgo and Florentino

Alonso Hidalgo as co-executors of the Estate of Martha Erika Alonso Hidalgo, through their

undersigned counsel, respectfully give notice and suggestion of the death of Plaintiff Martha Julia

Hidalgo Villafane,

       9.       Pursuant to Fed. R. Civ. P. 25(a), Juan Carlos Alonso Hidalgo and Florentino

Alonso Hidalgo in their capacities as co-executors of the Estate of Martha Erika Alonso Hidalgo

respectfully request to be substituted as named plaintiffs in this matter.




                                                  2
          Case 2:20-cv-06393-RBS Document 27 Filed 07/09/21 Page 3 of 4




       10.     Pursuant to Local Rule 7.1, counsel has attached the requisite certification attesting

to the fact that the relief sought herein is uncontested.


                                               Respectfully submitted,

                                       By:     /s/ Vincent C. Lesch
                                               Vincent C. Lesch III, Esq.
                                               Anthony Tarricone, Esq.
                                               KREINDLER & KREINDLER LLP
                                               750 Third Avenue
                                               New York, NY 10117
                                               Phone: (212) 687-8181
                                               Fax: (212) 972-9432
                                               Email: atarricone@kreindler.com
                                               Email: vlesch@kreindler.com


                                               Bradley J. Stoll, Esq.
                                               Attorney I.D.: 89635
                                               KATZMAN, LAMPERT, & STOLL
                                               121 North Wayne Ave., Suite 205
                                               Wayne, PA 19087
                                               Phone: (610) 686-9686
                                               Fax: (610) 686-9687
                                               Email: bstoll@klm-law.com

                                               Jaime A. Gonzalez, Jr., Esq.
                                               Catherine Smith, Esq.
                                               GONZALEZ & ASSOCIATES LAW FIRM, PC.
                                               Summit Park North
                                               817 E. Esperanza, Ave.
                                               McAllen, TX 78501
                                               Phone: 956-664-0100
                                               Fax: 956-664-1529
                                               Email: jaime@jaglawfirm.com
                                               Email: cat@jaglawfirm.com

                                               Attorneys for Plaintiffs




                                                   3
         Case 2:20-cv-06393-RBS Document 27 Filed 07/09/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE



       I hereby certify that this document was served via ECF on all counsel of record on this day,

July, 9 2021.

                                             ___/s/Vincent C. Lesch_______________________




                                                4
